Citation Nr: 1503162	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1999 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

This matter was previously before the Board in March 2013 and June 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the mandates of its remands, and will proceed to adjudicate the appeal. 


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran has a low back disability causally related to, or aggravated by, active service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2011.  

The claims file includes some service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claims file includes 2002, 2011, 2013, and 2014 clinical examination/opinion reports.  When taken together, the opinions, which are predicated on examination findings, diagnostic testing, a review of clinical records, and the Veteran's statements, provide an adequate rationale.  

The Board has considered its prior remand directives; however, upon further review of the April 2013 clinical opinion, the Board finds that that report does not support a finding of a current lumbar strain disability, but rather a degenerative disk disability.  In addition, the Veteran was not noted to have a disability in 2011.  Thus, further clarification as to the nature of the Veteran's disability is not needed.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has a back disability related to his military service, specifically, heavy lifting and road marches. (See, e.g., Veteran's Application for Compensation and/or Pension, May 2011.)  

The Veteran's STRs are negative for specific injuries or complaints of the back with the exception of the Veteran's June 2001 report of medical history in which he stated that he had had intermittent low back pain in the past.

The Veteran's STRs contain several treatment records for other disabilities, but do not reflect that the Veteran sought treatment for his back.  He was seen for his left foot after a road march (January 2000), and right sided neck and shoulder pain after repetitive heavy lifting (November 2000, February 2001, and April 2001.)  The Board finds that if the Veteran had severe back pain, chronic low back pain, or an injury to his back, it would have been reasonable for him to have reported it when he sought treatment for his other complaints.  

A DA Form 3349, dated in May and June 2001, reflects that the Veteran was given a physical profile due to right shoulder pain/glenoid dysplasia.  A Commander's Performance Statement reflects that the Veteran's glenoid dysplasia had limited his ability to complete necessary tasks such as the Army physical fitness test, road march, fire his assigned weapon, employ proper dismounted movement techniques, and deploy to the field.  It was noted that the "only major duty that [the Veteran] has been able to complete within the unit is that of CQ or Staff Duty runner."  Again, the Board finds it notable that there was no mention of back complaints.

In May 2001, the Veteran was placed on a permanent profile for his right shoulder and was restricted from performing the following:  wear his helmet, wear a backpack, carry a rifle, fire a rifle, road march, lift anything over 20 pounds, run, swim, or complete the Army physical fitness test.  It was noted that he had been undergoing physical therapy since November 2000 for his shoulder but that by May 2001, it was determined it was not helping.  (See Statement by Captain J.M. dated May 30, 2001).  Again, there was no mention of back complaints.

The Board finds that if the Veteran had had severe back pain, chronic low back pain, or an injury to his back, it would have been reasonable for it to have been noted on the Commander's Performance Statement or on the profile form.  
 
A post-service April 2002 VA examination report is of record.  It reflects that the Veteran reported "occasional low back pain 'every once in a while'".  Upon examination, he was able to stand erect.  No spasm or tenderness was noted.  Upon range of motion testing, he had 85 degrees of flexion and 40 degrees of extension.  He had 40 degrees of right and left lateral bending.  He had no pain on motion.  The clinical impression was "history of intermittent low back pain."  The examiner stated "I see no evidence of back problems in the service according to the submitted records.  He is asymptomatic at the present time and the examination is essentially unremarkable."  Thus, six months after separation from service, he had no clinical findings of a back disability; to the contrary, his back was found to be normal. 

The next clinical record of a back complaint is more than seven years later.  A July 2009 VA clinical record reflects that the Veteran reported that he has low back pain which "[the Veteran] attributes to yard work.  [T]he low back pain is chronic on/off."  The record is negative for complaints related to service, or continuity of symptoms since service.  To the contrary, the record reflects that the Veteran reported that his pain was due to yard work. 

An August 2009 VA clinical record reflects that the Veteran was referred to physical therapy due to exacerbation of low back pain.  The Veteran reported low back pain for one and a half months.  He noted that he had been doing yard work and pulled his back.  He reported that at the time of the August 2009 treatment, he was not having any back pain.  He did note that he has minimal back pain the first thing in the morning.  The assessment was "low back pain - resolved."  Again, the report is negative for complaints related to service, or continuity of symptoms since service.  To the contrary, the record reflects that the Veteran reported that his pain was due to yard work and began in approximately July 2009, seven years after separation from service. 

An April 2011 VA clinical record reflects that the Veteran reported pain in the lower right back, which was worse with sitting, for two weeks.  He reported a remote service injury in 2000-2001.

A September 2011 VA examination report reflects that the Veteran reported that he began having back pain in October 2000, with the pain localized to the lumbar spine.  He reported that the pain has continually worsened since then but is periodic in nature.  He further reported no specific injury sustained while in service.  Upon clinical examination, the examiner noted that the Veteran had "exaggerated response to physical exam testing.  has non-organic findings such as extreme pain with simulated physical exam maneuvers such as axial compression, simulated rotation, and non-radicular/dermatomal pain."  The examiner found that the claimed condition was less likely than not incurred in, or caused by, service.  The examiner's rationale was as follows:

There is no injury or service event to relate his back pain to.  he has extremely mild [x-ray] changes which do not correlate with the amount of pain he describes.  he was asymptomatic on exit exam on 2002 and was never treated for any low back pain or injury while enlisted. 

The Board finds that statements as to chronic or continuous pain since October 2000 are less than credible based on the Veteran's early reported history of intermittent pain, the normal findings in 2002, the lack of treatment in service and in the seven years post service, and the 2009 clinical records which note a recent onset due to yard work.  (The Board notes that the examiner referred to the 2002 examination as an "exit" examination rather than a post-service examination; nevertheless, it was within six months of separation from service.)

2012 VA clinical records reflect that the Veteran is a medical assistant and on his feet all day long.  He reported that he gets knots in his low back after 15 minutes.  He reported that his pain is related to having carried heavy gear in service.

A December 2012 VA clinical record reflects that the Veteran reported back pain since 2000 with no known injury although he reported that he was knocked off a tank.  This is the first indication that the Veteran may have injured his back in service due to some type of accident.  The Board finds that the Veteran is less than credible as to any claim that he injured his back while falling off a tank in service because he had previously stated that he had no known injury (e.g. September 2011).  The Board finds that if the Veteran had injured his back after falling from a tank, it would have been reasonable for him to have sought treatment for it in service, or to have previously noted such a fall when he initially filed a claim in 2001 or again in 2010. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

An April 2013 VA examination report is of record.  It reflects that the Veteran reported that he injured his low back working and moving objects in 2000 and has had low back pain ever since.  The examiner, Dr. R.M., opined that the claimed condition was less likely as not due to service.  In pertinent part, the examiner stated as follows:

While it is certainly true that back in 2000 the diagnosed back disorder (lumbar strain) was due likely due to lifting heavy objects and [road] marches; this patients current back condition is NOT likely due to that.  Lumbar strain is a self limited diagnosis, which usually resolves 8-12 weeks following its onset.  This occurred 12 years ago.  It is highly unlikely that his current back condition was due to anything sustained while in the service.  In fact, based upon his recent MRI, he has mild degenerative disk disease, which may explain his low back symptoms.  However, degenerative disk disease is a multi-factorial etiology process and may be caused by aging, genetics, sports or activities of daily living.  Again it is highly unlikely that his current back condition was incurred by anything while in service.

The STRs do not support a lumbar strain in 2000, but the examiner has apparently considered that the Veteran had such a diagnosis based on the Veteran's self-reported history ten years after service.  Nonetheless, the examiner considered the Veteran's statement and still found that his current disability was less likely than not due to service. 

A June 2013 VA opinion is of record.  It reflects the opinion of the clinician (Dr. J.S.) that it is less likely than not that the Veteran's back disability is due to service.  The clinician claimed, in pertinent part, as follows:

[T]he veteran sustained a low back injury in 2000 as previously documented.  He was diagnosed with lumbar strain at that time.  He has since had an MRI of his lumbar spine that shows mild degenerative changes.  Lumbar strain is a self-limited condition that resolves over time and does not cause chronic disability. The veteran's current complaints of low back pain, while may be similar to his complaints while in service, were not caused by his in service injury.  There is no compelling evidence of significant trauma to his axial spine or supporting structures that would cause chronic disability. A recent MRI did not demonstrate any significant soft-tissue injury that would be a sequela of his in service injury. 

A September 2014 VHA clinical opinion is of record.  The clinician, Dr. P. A., a neurosurgeon, opined that it is far more likely that the Veteran's current back disability is due to the result of aging rather than service.  Dr. P.A. stated, in pertinent part, as follows:

There is distinctly insufficient cause to conclude to a degree more likely than not, more than 50%, that the veteran suffered an active duty event or series of events, that have resulted in a service connected low back condition.  

In the vast majority of patients who have a significant chronic back pain syndrome there is either a specific, or several specific event/s of significant mechanical trauma to the spine from which they never recovered fully, that were associated with medical care being provided.  Complaints of intermittent back pain which never reached the threshold of medical care being provided for them, are common events in all persons and do not lead to a chronic back pain syndrome.

This opinion is based on clinical experience seeing more than 10,000 patients with complaints of back and neck pain.  This veterans documented and undocumented episodes of back pain do not reach the threshold of a chronic back pain problem coming from a small time frame activity.  He may well have some more often back pan at this time, but that is far more likely to be the result of again, than of events in a 1-2 year period around the year 2000. 

The Board is mindful that the clinician used the phrase "more than" 50 percent rather than "at least as likely as" or "at least 50 percent" when providing an opinion; however, a careful reading of his opinion reflects that the Veteran's current disability is far more likely to be the result of aging; thus, it cannot be at least as likely as not due to service.  (If it is far more likely to be one etiology, it cannot be at least as likely as not another etiology.)  In addition, Dr. P.A. noted that complaints of intermittent back pain which never reached the threshold of medical care being provided for them, as in the Veteran's case, do not lead to a chronic back pain syndrome.  Taken as a whole, the opinion is probative and adequate. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole). 

The Board notes that the opinions of four different clinicians significantly support a finding that it is less likely than not that the Veteran's current back disability is causally related to, or aggravated by, active service.  The September 2011 examiner opined that there was no injury or service event to which to relate the Veteran's back pain.  The April 2013 examiner opined that it is highly unlikely that the Veteran's current back was incurred in service, even if he had a lumbar strain in service.  The June 2013 examiner opined that even if the Veteran had a lumbar strain in service, his current back disability is not due to service because there is not compelling evidence of significant trauma in service.  The September 2014 examiner opined that intermittent complaints in service, without the severity which would cause a need for treatment, would not lead to the Veteran's current back disability.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  The Board finds that the opinions noted above are probative, and are more probative than the Veteran's statement that his back disability is due to service.  The Board acknowledges the evidence that the Veteran has had some medical training.  However, the Board finds that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of spine especially in the present case, where there was no specific known injury in service, no treatment in service, and a normal spine within six months after service.   Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In sum, the Veteran had a single complaint in service that he had had intermittent back pain in the past, he had no treatment for his back in service, he had no back disability diagnosis in service, and he had a normal spine in 2002.  In 2009, when he sought treatment for his back, he contended that he hurt it when he pulled it doing yard work in approximately July 2009.  He had only mild x-ray changes ten years after separation from service, and the clinical opinions do not support a finding that service-connection is warranted.

The Board acknowledges that the Veteran may have had intermittent back pain in service; however, as explained by the medical evidence, such pain is a common event is all persons and not the onset or symptom of the Veteran's current back disability, especially with normal clinical findings post service. 

The Board appreciates the Veteran's service; however, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


